Valente, J.
This application for leave to appeal (made suant to CPLB 5701, subd. [c]) from two u orders ” ruling on objections during the course of an examination before trial is denied. Although denominated as “ orders ", all the papers show are rulings on an examination before trial. An order must be in writing. (CPLR 2219; Le Claire v. New York Life Ins. Co., 5 A D 2d 171.) No appeal can be taken from a ruling as distinct from an order. In addition, even if there were orders here, such orders would not be appealable. (Caban v. New York City Tr. Auth., 10 A D 2d 548; Brimberg v. Frielich, 10 A D 2d 850; Oppenheimer v. Duophoto Corp., 271 App. Div. 1005.) The provisions of subdivision (c) of section 5701 of the Civil Practice Law and Buies for obtaining permission to appeal from an order which is not appealable as of right must be read with subdivision (b) of that section dealing with orders not appealable as of right. The purpose of that section was *267to limit the appeals which could theretofore be taken as of right. It was not to allow appeals by permission from orders from which appeals were not allowed before the enactment of the section. There is no authority for granting permission for appeal in the instant case.